Citation Nr: 1327270	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-23 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Anchorage, Alaska, RO.

In December 2009, the Veteran testified at a formal RO hearing before a decision review officer.  In June 2010, the Veteran presented sworn testimony during a personal hearing in Anchorage, Alaska, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a June 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of prostate cancer.  The Veteran appealed the June 2012 decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2013, the Court set aside the Board's decision and remanded the case to the Board for further consideration pursuant to a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for prostate cancer, the parties to the Joint Motion for Remand determined that VA failed to satisfy its duty to assist.  See 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2012); 38 C.F.R. § 3.159 (2012).  Specifically, the parties noted that that the Veteran served in Thailand from April 1965 to April 1966 and was stationed in Camp Friendship in Korat throughout this period of service.  The parties further indicated that, notwithstanding the Veteran's full year of service in Thailand, VA only requested the Joint Services Records Research Center (JSRRC) attempt to verify whether the Korat Air Force Base used tactical herbicides or its equivalent during the period between December 1, 1965 and January 31, 1966.  The parties to the Joint Motion therefore agreed that this search did not satisfy VA's duty to assist.

To this end, the Board notes that a Record of Assignments shows the Veteran was assigned to the 207th Signal Company (TROPO) in April 1965; to the 55th Signal Company (SPT) in July 1965; and to the USA STRAT COMM (Strategic Army Communications Command) from September 1965 until his departure for returning to the United States in April 1966.  In January 2012, JSRRC was requested to verify whether the Veteran's three reported units while at Camp Friendship, Korat, Thailand, "had any fixed station facilities located near the end of the Korat Royal Thai Air Force Base runway and whether the Korat Royal Thai Air Force Base used tactical herbicides or its equivalent between December 1, 1965 and January 31, 1966."  In response, the JSRRC indicated that it had reviewed the 1965 historical information for the 207th Signal Company, 55th Signal Company, and the USA STRAT COMM and determined that "[t]he information does not report on the units or [the Veteran's] duties or their proximity to the base perimeters.  Therefore, we are unable to document that [the Veteran] was exposed to tactical herbicides while serving in long range communication at the base perimeter in a radio shack near the end of the runway."

Accordingly, the JSRRC appears to have reviewed the historical information for the Veteran's three unit assignments for all of 1965.  However, there is no indication that the JSRRC reviewed the records pertaining to the Veteran's service in Thailand from January 1966 through April 1966.  Accordingly, the Board finds that, pursuant to the Joint Motion, another attempt should made to obtain each of the unit histories, which might provide credible supporting evidence of herbicide exposure for the entire period of the Veteran's service in Thailand from April 1965 to April 1966.

Additionally, the Veteran has asserted that on his April 6, 1966 return flight from Bangkok, Thailand, to the United States aboard a Continental Airlines flight, the plane stopped in Ton Son Nhut in Vietnam, in order to board military personnel and military prisoners.  See, e.g., the Board hearing transcript dated June 2010.  The Veteran asserted that the flight stopped again in Guam and ultimately landed at Edwards Air Force Base in California.  Id.  A review of the file indicates that the Veteran's son sought information related to this flight from Continental Airlines.  Notably, the March 2012 response from Continental Airlines indicates that the airline does have "a team working to secure any documents available regarding requests such as yours;" however, no additional response was obtained or associated with the claims file.

In the January 2013 Joint Motion, the parties agreed that, notwithstanding the Veteran's inability to provide a flight number for this April 1966 flight, "given the specificity of the information he provided, the Secretary was, at a minimum, obligated to attempt to verify the existence of such a flight."  Thus, upon remand, the AMC should attempt to verify the April 6, 1966 Continental Airlines flight pursuant to the Joint Motion.

The January 2013 Joint Motion points out that the response from the Special Collections at the University of Miami Libraries, which contains historical records from Pan Am Airways, was not completely negative.  While the collection did not contain any flight manifests or passenger lists, sometimes researchers who do an in-depth research find information regarding specific individuals.  VA was welcomed to do research on-site or hire researchers to search through the materials.  VA does not have resources to do the research or hire researchers, but the Veteran should be informed that he may do this if he desires.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact Continental Airlines and seek flight manifests or other verification of the Veteran's claimed April 6, 1966 flight originating in Bangkok, Thailand, with stop overs in Ton Son Nhut, Vietnam, and Guam, and landing at Edwards Air Force Base in California.  If these records cannot be found, or if they are otherwise unavailable, a formal finding should be made and associated with the Veteran's claims file.

2. The AMC should attempt to corroborate, to include requesting verification from the JSRRC, the Veteran's claimed exposure to herbicides for the entire period of his service in Thailand from April 1965 to April 1966.  The JSRRC should also be requested to provide any additional information that might corroborate the Veteran's alleged herbicide exposure.  A copy of the Veteran's DD Forms 214 and 215, and DA Form 20, or equivalent service documents should be sent to JSRRC along with the request.

3. The Veteran should be notified that the Special Collections at the University of Miami Libraries contains historical records from Pan Am Airways.  While the collection does not contain any flight manifests or passenger lists, sometimes researchers who do an in-depth research find information regarding specific individuals.  VA does not have resources to do the research or hire researchers, but the Veteran should be informed that he may pursue this line of inquiry if he wishes.  

4. Thereafter, the AOJ should readjudicate issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

